Citation Nr: 1544314	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-47 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1996 to June 1996, and from September 2004 to March 2007.  The Veteran also had service in the National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, denied service connection for bilateral hearing loss.  This case was previously before the Board in July 2014, where the Board granted service connection for tinnitus, denied service connection for right ear hearing loss, and remanded the issue of service connection for left ear hearing loss.  As the instant decision grants service connection for left ear hearing loss, the only remaining issue on appeal, the Board need not discuss its responsibilities under Stegall v. West, 
11 Vet. App. 268 (1998), at this time.

The Veteran testified from St. Petersburg, Florida, at a November 2013 Board videoconference hearing before a Veterans Law Judge (VLJ).  The hearing transcript has been associated with the record.  The undersigned VLJ is not the VLJ who presided over the November 2013 hearing.  In a letter dated August 12, 2015, the Veteran was advised of the right to have another hearing before a new VLJ, as the previous VLJ was no longer with the Board.  The Veteran was informed that if no request for a new hearing was received within 30 days from the date of the letter, the Board would assume that the Veteran did not want another hearing and proceed with the appeal.  To date, the Veteran has not requested a new Board hearing.  The Veteran also had a hearing before a Decision Review Officer (DRO) in October 2010.  The hearing transcript has been associated with the record.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran had preexisting left ear hearing loss that was noted at entrance into service.

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.  The Veteran's preexisting left ear hearing loss increased in severity during service, and is etiologically related to exposure to acoustic trauma in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the Veteran's preexisting left ear hearing loss was aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for left ear hearing loss.  As such action represents a complete allowance of the remaining issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Left Ear Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014) (emphasis added).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b) (2015).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe, 7 Vet. App. at 246.  

Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe at 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b)(1); Hunt, 1 Vet. App. at 297.  Where the pre-service disability did undergo an increase in severity during service, clear and unmistakable evidence (obvious or manifest, with the burden on VA) is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran currently has a left ear hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A November 2009 VA audiological examination report shows a left ear pure tone threshold of greater than 40 dB at the 4,000 Hz range.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The current disability is established.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.385.  Further, the Board, in its July 2014 decision, found that the Veteran's tinnitus was caused by exposure to loud noise (acoustic trauma) while in service, which included generator, helicopter, bomb, and mortar noises. 

The Board finds that the Veteran had preexisting left ear hearing loss outside the normal ranges that was "noted" at entrance into service.  At service entrance the left ear hearing was not within the normal range.  During the November 1995 service entrance physical examination, audiometric testing was conducted.  Pure tone thresholds, in decibels, at the November 1995 service entrance examination were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
20
40

The 40 dB reading at 4000 Hz, which was "noted" on the service entrance examination, is demonstrative of left ear hearing loss prior to service that had already exceeded the normal range.  See Hensley, 5 Vet. App. at 157 (recognizing treatise evidence that audiometric decibel thresholds 20 decibels or less were within the normal range).  

In this case, because the Veteran's preexisting left ear hearing loss was "noted" at entrance into service, the presumption of sound condition did not attach at service entrance.  See 38 U.S.C.A. § 1111.  As the Veteran's preexisting hearing loss disorder was noted at the time of entry into service, service connection may be granted only if it is shown that the left ear hearing loss worsened beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

On the question of aggravation of a preexisting left ear hearing loss disability during active service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's preexisting left ear hearing loss, which was noted at entrance into service, did increase in severity beyond its natural progression during service.  Per a March 1997 audiometric examination, pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
0
20
45

Changes between the November 1995 and March 1997 audiometric examinations included a 10 dB upward shift at 500 Hz and a 5 dB upward shift at 4000 Hz.   

A May 2007 audiometric examination, conducted just after the Veteran's separation from the second period of active duty, reflected pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
0
0
30
45

Changes from the March 1997 readings included another 10 dB upward shift at 500 Hz and a 10 dB upward shift at 3000 Hz.  Further, the reading at 4000 Hz was again recorded as 45 dB.  Such evidence supports a finding that the 45 dB recording taken in March 1997 reflected an actual worsening in the left ear at 4000 Hz rather than normal inter-test variability.

The report from a May 2009 private audiometric examination conveys a diagnosis of mild to moderate high frequency sensorineural hearing loss in the left ear.  Pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
30
40

While the dB reading at 4000 Hz dropped by 5, the Board notes that this is within normal inter-test variability.  Further, there was an upward shift of 10 db at the 1000 and 2000 Hz ranges.  At the conclusion of the examination, the private examiner opined that it was more likely than not that the left ear hearing loss (and tinnitus) was the result of exposure to hazardous noise, explosions, and gunfire in service.  The private examiner specifically noted that the Veteran had no other significant noise exposure or other otologic history.

The report from a May 2011 National Guard audiometric examination conveys pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
5
40
45

The Board notes that the Veteran once again registered 45 dB at 4000 Hz.  As discussed above, such a reading tends to support previous audiometric evidence indicating that the Veteran's hearing loss at 4000 Hz actually worsened by 5 dB, as opposed to merely reflecting normal inter-test variability.

In May 2013, the Veteran received a National Guard audiometric examination through a private provider.  Pure tone thresholds, according to the audiogram chart, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
35
45

Again the Veteran showed hearing of 45 dB at 4000 Hz.  The Board notes that when the audiometric readings were separately transcribed the dB level at 4000 Hz was listed as 55.  Other dB readings also appear to have been changed.  It is unclear to the Board whether these alternate recordings were a mistake.

The Veteran again received a National Guard audiometric examination through a private provider in May 2015.  Pure tone thresholds in decibels were recorded as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
5
40
50

The Veteran also received a VA audiometric examination in November 2009, about two-and-a-half years after service separation.  The examination report reflects that the Veteran advanced first noticing bilateral hearing loss about five to six years earlier.  Pure tone thresholds for the left ear in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
35
50

At the conclusion of the examination, the VA examiner opined that the Veteran's hearing loss was less likely as not due to military noise exposure.  As reason therefor, the VA examiner stated that audiometric examinations conducted after the November 1995 service entrance examination did not show a significant threshold shift from the enlistment audiometric readings.

In its July 2014 decision, the Board noted that the VA examiner failed to meaningfully address whether the Veteran's left ear hearing loss was aggravated by service, and found the examination to be inadequate.  The Board remanded the examination and opinion report for an addendum opinion as to whether there was clear and unmistakable evidence that the preexisting left ear hearing loss was not aggravated by service.  

An addendum opinion was provided in June 2015.  The VA examiner again stated that there was no significant in-service threshold changes at the 1000 through 4000 Hz ranges, as a change of 10 dB is not audiometrically significant and could be attributed to normal measurement error.  The VA examiner then went on to opine that it was less likely as not that the Veteran's preexisting left-ear hearing loss was aggravated by service.  As the VA examiner used the wrong standard ("as likely as not" rather than "clear and unmistakable"), the November 2009 VA audiometric examination and opinion and subsequent June 2015 addendum opinion remain inadequate for VA decision purposes; however, as the instant decision grants service connection for left ear hearing loss due to service aggravation, a remand for yet another addendum opinion is not necessary.  

Concerning lay evidence, in a February 2009 statement, the Veteran indicated hearing high pitch noise after returning home from overseas service.  After a subsequent physical, the diagnosis was mid-range hearing loss.  At the October 2010 DRO hearing, the Veteran testified to not having any significant noise exposure prior to entering service.  Further, the Veteran testified to not noticing any hearing problems prior to service.  The Veteran first noticed a hearing problem after returning from overseas service.  The Veteran also credibly testified to not having any significant post-service employment or recreational noise exposure.  At the November 2013 Board videoconference hearing, the Veteran again testified to not noticing any hearing problem until returning from service overseas.  

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's preexisting left ear hearing loss permanently increased in severity during service.  The Veteran entered service with a dB reading of 40 at the 4000 Hz level.  In March 1997, and then again ten years later in May 2007, the Veteran was recorded as having a dB reading of 45 at the 4000 Hz level.  Subsequent testing reflected average dB readings of 45 to 50 at the 4000 Hz level.  While a five to ten dB upward shift may merely reflect normal inter-test variability, the Board finds that the relative consistency of the post-service readings put the question of whether there was a permanent increase in the severity of the left ear hearing loss due to in-service noise exposure in relative equipoise.  This finding is supported by the upward dB shifts seen in the 500 to 3000 Hz categories.  Further, the Veteran's private audiologist opined that the Veteran's hearing loss was related to in-service acoustic trauma.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a showing of permanent worsening in service to raise the presumption of aggravation in service has been met.  38 U.S.C.A. §§ 1153, 5107; 38 C.F.R. §§ 3.102, 3.306.  The Board finds that there is not clear and unmistakable evidence of record that the increase in severity during service was due to the natural progress of the disease; therefore, the presumption of aggravation is not overcome, and the criteria for service connection for left ear hearing loss, as aggravated in service, have been met.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


